Case 4:19-cv-00170-JHM-HBB Document 1 Filed 11/21/19 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT OWENSBORO
                               (FILED ELECTRONICALLY)


                  4:19-CV-170-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                             PLAINTIFF

vs.

JAMES L. HARRIS and                                                              DEFENDANTS
ERICA H. HARRIS
85 Audubon Loop
Madisonville, KY 42431


                             COMPLAINT FOR FORECLOSURE


       Plaintiff, the United States of America, states as follows:

       1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

       2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       3.      RHS is the holder of a promissory note (“the Note”) executed for value on April

25, 2005 by Defendants James L. Harris and Erica H. Harris (“the Borrowers”). The principal

amount of the Note was $106,000.00, bearing interest at the rate of 5.625 percent per annum, and

payable in monthly installments as specified in the Note. A copy of the Note is attached as

Exhibit A and incorporated by reference as if set forth fully herein.

       4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

April 25, 2005, in Mortgage Book 808, Page 698, in the Office of the Clerk of Hopkins County,
Case 4:19-cv-00170-JHM-HBB Document 1 Filed 11/21/19 Page 2 of 4 PageID #: 2




Kentucky. Through the Mortgage, the Borrowers granted RHS a first mortgage lien against the

real property including all improvements, fixtures and appurtenances thereto at 85 Audubon

Loop, Madisonville, Hopkins County, Kentucky (the “Property”) and described in more detail in

the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by reference as

if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrowers signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrowers by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      On December 3, 2010, the Borrowers filed a Chapter 13 bankruptcy petition in

the Bankruptcy Court for the Western District of Kentucky, Case No. 10-41922. An order

discharging both Borrowers was granted on July 23, 2015.

        7.      On September 2, 2015, the Borrowers filed a Chapter 13 bankruptcy petition in

the Bankruptcy Court for the Western District of Kentucky, Case No. 15-40740. An order

dismissing the case was granted on January 18, 2019. The United States does not seek through

this action to impose personal liability against the Borrowers for the Borrowers’ default on the

Note and Mortgage.

        8.      The Borrowers have defaulted on the Note and Mortgage by failing to make

payments when due.

        9.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrowers of the default and acceleration of the loan.


                                                 2
Case 4:19-cv-00170-JHM-HBB Document 1 Filed 11/21/19 Page 3 of 4 PageID #: 3




       10.       In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       11.       The unpaid principal balance on the Note is $92,215.19 with accrued interest of

$26,319.31 through October 21, 2019 with a total subsidy granted of $5,286.48, escrow expenses

of $1,352.81, late charges in the amount of $1,509.83, and fees assessed of $14,396.61, for a

total unpaid balance of $141,080.23 as of October 21, 2019. Interest is accruing on the unpaid

principal balance at the rate of $16.3728 per day after October 21, 2019.

       12.       The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       13.       There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.        Judgment against the interests of the Borrowers in the Property in the principal

amount of $92,215.19, plus $26,319.31 in interest as of October 21, 2019, and $5,286.48 for

reimbursement of interest credits, escrow expenses of $1,352.81, late charges in the amount of

$1,509.83, and fees assessed of $14,396.61, for a total unpaid balance due of $141,080.23 as of

October 21, 2019, with interest accruing at the daily rate of $16.3728 from October 21, 2019,

until the date of entry of judgment, and interest thereafter according to law, plus any additional

costs, disbursements and expenses advanced by the United States;

       b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;


                                                   3
Case 4:19-cv-00170-JHM-HBB Document 1 Filed 11/21/19 Page 4 of 4 PageID #: 4




        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.


                                                UNITED STATES OF AMERICA

                                                RUSSELL M. COLEMAN
                                                United States Attorney


                                                s/ William F. Campbell
                                                William F. Campbell
                                                Katherine A. Bell
                                                Assistant United States Attorneys
                                                717 West Broadway
                                                Louisville, Kentucky 40202
                                                Phone: 502/582-5911
                                                Fax: 502/625-7110
                                                bill.campbell@usdoj.gov
                                                Katherine.bell@usdoj.gov




                                                   4
                  Case 4:19-cv-00170-JHM-HBB Document 1-1 Filed 11/21/19 Page 1 of 1 PageID #: 5


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            JAMES L. HARRIS , et al.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             HOPKINS
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $141,080.23                              JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

11/21/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
       Case 4:19-cv-00170-JHM-HBB Document 1-2 Filed 11/21/19 Page 1 of 3 PageID #: 6
     A4/26/?985 82:4L 27826F,5457             ELKTON USDA RD                  PAGE A3


USDA.RH$.
Foiftr Fml{A 1940-l       B
(Rev. lO-981




                                                       PROIUISSORY NOTE


Type of Loan SECTION 502                                                                uornruo.lf
Dater         April 25        .   2005

                                                         Audubon   +lqo* *                           ,   -.
                                                 -85
                                   I'ra4le,opgil.lF, ".. Hgpking -               ,    EeglgsL
                                       (cily Townl
                                            or               {Counwl                       l8tstcl



BOBROWER'S pBOMtsE TO               pAy. ln return for a loen that I havc rcceived,   I promlse to pay to ths ordar of the united
States of Amerioa, acting through th6 Rural Houring Service (and its suc6esBorsl{"Governmertt")               S, 105,000 ',00
(thie emount lc called 'principal"l. plue interest.
                                                                                         principal has been paid. I will
INTEREST. lntereet wlll be charged on tha unpaid principal until the full amount of the
pay in16re6t at a yearly rate of -ir.Fes %.The interest rate requlred by this section i9 the rate I will pav both before
and aftar any delault descrlbed below.

pAyMENTS. I agree to pay principsl and interest using one ol twO alternativeg indioated below:

I     f   .   principet end Interesr paymenti slrall bc tcmporarily deferted, Tho intEr6st accrued       to---
tha|lbeaddedtoth€principal.Thcnewprincipatandlateraccruedinterestshallbapayabloin-regular
                                                                    to 6nter the amount ol
amortized intt6llm€nts on the date indicareJ in thc box betow, I authotiza th6 Government
suchnawprlnclpe|here:9-,andthBa,nountofnuchregularinctallmentslntheboxbelowwhen
guchamountshaveueenoffiyprincipa|andinterestinin8t6llmentcaeindicatedintheboxbc|ow.
 EItt,        pavrnents shall not be deferred. lugrce to pey prinoipel end intcrost   in   395. __-installmontt as indicated    in

the box below.

 ffianit*i                               by maklng c payment everY month'
 twill makemymonthlypaymontontheiaSt-bdayof eachmonthbeglnnlngon ual25,                     ,,:200:5:andcontinuing
 tor f ef rnonths, I will mate thesc piiffits every month until I have paid all ol the
                                                                                       prlncipal and lntere$t and anv
                descrtbed below that I may owe under rhis notc. My monthly paym6ntE wlll bo opplied to
                                                                                                               interest
                                                                                                                 full on
 before prinsipat. lf on Apr!.l 25 ,3gl-!*, I still owo amounts under this note, I wlll
 "lhlr-Inarges                                                                          pay  those amounts   in
 thst date, which is called the "maturity date."
 My monthly payment will be $ 5q?.3?  . . I wlll make my monthlY paYment dt tho Post ofE--ice
    l;lr{raraanl-'.d6hmvb11tin<rx|rtarncnL.oradifferentpltc'ifreculr@
pRlNClpAL ADVANCES. ll the ontlrs principat amount of the loan is not advanced at tho tims of loan cloeing, the
                                                                                              to thE edvance' The
unadvanced batancc ol tha loan will be advanced at my reqwst provaded tho Govetnmont 8gr€es
Governmcnt rnust mgke the advance      provlded  the advance is rquoated  for an authorizad purpose-  lnterest shall
gccrue on the amount of oaoh advance beginning on ths dote of the advanoe et Shown in tho Reoord of Advances
below. I authorize ths Oovernrnenl to enter the amount and dAtC o{ such advanoe on the Record of Advances'
HOUS|NGAcToFrg4g. Thlspromissorynoteismade                 pur*uanttotitleVof theHouelngActof 1949. ltiilorthe
                               ,,Type of Loan" block at the top ol this note. This note shall be subjcct to th8 pre$ent
type of  loan indicered in the
                                                                                              provieions of this note,
ragulations of the Government and to lts future regulations not inconEistcnt with the axpress




                                                                                                 Atn{bit           t
      Case 4:19-cv-00170-JHM-HBB Document 1-2 Filed 11/21/19 Page 2 of 3 PageID #: 7
   A4/?6/2AA5 62:4L             27fr2655457                           ELKTCIN USDA RD                                 PAGE b4

LATE CHAHGES,   ll the Governmant ha$ not rccoivcd the full Emount ol any monthly paymenr by th6 end of 15
                                                                                                         perccnt ol my
daysefteithadateitisdue, lwillpayalatecharge. Thoamountofthechflrgcwlll be 4.000                       paymenl,
overduc payment of principel and interest. I will p6y this chargo promptly, but only ance on each late

                                                                                                    are due. A
BoHBowER,s BTGHT TO pREpAy. I have the right tO make paymEnts of prineipal at eny time beforc theY
payment ol principal only lg known aE a "prepayment." When I make a prapaYrnent, I will tell th8 Governmcnt
                                                                                                             'n
writing th6t I sm making a prepaYment.
                                                                                             The Govcrnment will
    I may make a fult prepavmcnt or partial propayment without paying any prepayment charga-
uee all of my prepry..ntg      reduce the amount of prlnclpal thet I ow3 under this Note. lf I make I partiel
                                 to
prepayrnent, rhgre win be no chsagcs in the due date or in ttro amount of my monthly pryrglt ,:l:,?*IigEvarnmsnl
sgrees in wrlting to thosc changi;. prepaymente will ba ipplisd to my losn ln aecord,nob with {Fe Govrrnmcnt's
regutetions and iecounting procedures in cffect on the date ol rac6i0t ol rfto paymant'

ASSTGNMENT OF NOTE. I Understend and agrse that the Government may                     at any tlme assign this note without my
conssnt. ll ths Governi*nt aasigns the notJl          will make my paymonte       to tho essignee of the note and in suoh case
the term "Govelnment" will mean the rsslgnee.
                                                                                                sufficierrt credit from
cREDIT ELSEWHERE cEBTlFlCATtoN. I certify to the Government thst I am unable to obtain
                                                                           governm6nt is giving me this loan,'
other souroee at reasonablo rates and terms {or tho purposes for which the
                                                                                                 will only
usE cEnTlFlcATloN, I certi{y to the GovErnment th6t the fundE I am borrowing lrom tha Governmsnt                                   be
usod for purposes authorized by the Government'

LEASE OR SALE oF pHopERTy. t, the propertv oon3truored, irflproved, purchtsed, or rofinenced
                                                                                                   with this loan is l1I
leased or rented wittr ai oprion to purchase, 12i leased or ronted withour option to purchale for 3 Years or longer, or
(3) is eold or titte ls othtrwasa conv€yid, voluntlrily or involuntarlly, ihc Governmant may at its option dcclere the
entirB ,imalnlng unpaid balancs of thc loan immediaiety due end
                                                                   payabls. ll this hrppoog, I wlll Mva to immediatelv
pay off thc entire loan-

REOUTFEMENT     TO REFINANCE wlTH pRtvATE CREDIT. I aEree to periodicallv provide thB GovernmEnt              gel
                                                                                                                    with
                                            my  financial situation. !f the Govarnmont detormlnes  that I can     e loan
information the Government r.qu6sts about
                  toop"r"ttr. or privare crsdit source, such as a bank or a credit union, at reasonablo rdtes 8nd t"rtn$
i;';;;or*ur"
for rirnilar Furpoees         loan, at the Government's regu68t, I will apply for and acoept a loan in a sufficient amount
                                                                                                  pursuanl to section 502
to p€y this nota io full. This requilement does not upply to 6ny coaigner who elgned thit note
                      "r'iniE
of itra Housing Acr of 1949 to compensate for my    lack of repaymsnt   abllity.

                                                                                            form ol pavment
suBslDy REPAYMENT AGREEMENT. I agree to thc repaymenr (recspture) of subsidy grBnted in the
ao$lgtonce undor the Governrneni's regulutions'
                                                                                            ncredit Elsewhcre
CREDIT SALE       TO NONPRoGRAM BORROWER. Ths provisionB Ol the paragraphs entitled
Certification,,and,,Rgguirement to Refinance with Private credit" do nol apply if this loan
                                                                                            ls claeeified Es a
nonprograrn loan pursuanr to Beotion 5o? of the Housing Act of 1949'
                                                                                                                           lf I am in
OrFAULT. tf I do not pay the full ,mount of each monthly payment on tho dato it is due. I wlll be ln detault,
                                   mp  o writtan  notice  telling me  that if I do  not  pay  ths overdue   amount      bv a oertain
dslault the Government msy send
                                                                                                 principal, all the  interest    that I
dote, ths Government iav i"cutre me ro immedietely p6y the full amount of tho unpeld
owe, and any late chrrgcS. lnierest will continug   (o acotug on   p88t  due  princlpa!  and  interest.  EvBn   ll, at a tims   when
                                                                                                                     senitnce, the
t am in default, the oovrmmant does not requhe me to pry immediatsiy ar descrlbe in the procading            hss    required    rne to
Government will still have rhe right to do so  if I am  in delault at  e later  data.  lt ths  Governmant
immediataly pay in full as described above, the Government will have the right to be
                                                                                                 polo back by     me   for  all  of its
cor6 and expenses in enforclng this promissory not. to the ext€nt not         prohtbited   by  applicable law'     Those   oxpinteg
inolude, for axample, reasonable attorney's fsos.




                                                                                                      Account     fJ;
         Case 4:19-cv-00170-JHM-HBB Document 1-2 Filed 11/21/19 Page 3 of 3 PageID #: 8
   A4/26122A5      62:4L      2762655457                          ELKTON USDA RD                              PAGE       S5


                                                                                                                          will
NoT|CES.. Unless applicabl8 law requirer o differcnt method, eny notice that rTU$t be given to me under thls note
                                          it
be"given tiy delivering it or by rnailing by    first clats mall to ma at the proportY address lictcd above or Et 0 different
addiees if i give the Government I notice of my dlfferqnt address, Any notlce that mult be given to the Government
will be given-ny maiting it by lirst class mall to the Government at 9SDA." /" , $p{3} $p}llias e9fYle€,. ,s{g quqto{tt?r
servtce Branch,,.!.o- Box gp'ogs, st.--r,ot_ri,s, !'o orrq6',,oratgdaffcrentaddreesillamglvanonotlceof
that different addreos.

oBLtGATtONs oF PEFSONS UNDER THlS NoTE. lf more than on€ parBon signs thie note, sach pereon is fullv and
personally obla0ptcd to kem ell ol the promls?g rnrde in this rroto, inoludln0 thc promi'l to pty rhe lull srnount owed,
Aoy person who is 6 guarantor. sur6ty, or ondorgor of this notc i3 also obligated to do ihese thingt. ths Govarnment
may enforce irs righrs under this note against 6ach psreon irdlvidually or ogainEt all of ue togothsr.  ThlS rteans rhat
                                    pay                            qnder   thls note. The term I'Borrowel" shall refer to
tny one of us   rney be required to      all of th6 amounts owed
each person signing thig note.

WAIVERS. I end any other porson who has obligations under thls nots waivc the rights of prerentment dlrd notlce of
diehonor. "ptes€ntrflent" msanE thi right to require the Governntcnt to demand payment of amounts due, "Notice
                                                                                                                   ot
dishonor" m6an8 the  right to requlre the Government  to give notice to other pcrsone th6t omounts due have not bien
paid.
                                                                                                      loan applicrtion
WABNTNO: Fallure to futly disctose accurate and truthlul finrncial information ln connectlon wlth my
mcy rsrult in the termination  ol  prograin   asciatenqe currently being  r.cofucd, end  th.  denisl of future lederal
assistanoe rmdrl the Dsp.ttmtnt of rAgricultura'a Debarmsnt ragulotlons, 7 C.F.R- part 3O1 7.


                                                         Scal    f.,,, "t [. to-        *^                               Seal
                                                                                        Borrowar

                                                                                                                         Seal
                      Borrower                                                          Borowar




                                                        RDCORD OI'ADVANCES
         AMOUNT                  DATE               AMOUNT               DATE                 AMOUNT              DATE
 (1) $                                        iE) $                                     1l$   $
 a)7                                          (9) 3                                     il6)$
 (3) 3                                       (10) s                                     (lD $
 (4)                                            )$                                      (18) $
 (5)                                         fl2)   $                                   fig) s
 (6)3                                        (l1)   $                                   (20) s
 (7) $                                       (l4)   $                                   (21) $
                                                                             :IJ"I"AL   $




                                                                                 Aceount      O,I


                                                                                                                         ..**
                                                                                                                           ,!i
                                                                                                              J
Case 4:19-cv-00170-JHM-HBB Document 1-3 Filed 11/21/19 Page 1 of 7 PageID #: 9




                                                                                                                                        EXHIBIT

                                                                                                                                          4
                                                                                 EtrO-O\IEBED
                                                                                       '&Ft'Zg
                                                                                                      Zo0S"



                                                                                       FIPTd{-

          eoon      8fs         rnee     bQ8-




                                                                [t*   /&( ltl t'l t , i.s{rr   o.El
                                                                                                                                 FmApprcv.d
          Foro 8D  r5r0.l{ KY
          (f,tv,00{4)                                                                                                            OMB   No.0r5{172
                                                        Unitcd   SbE     Doparrrncnt of Agriculturc
                                                                  Rurd Houring Scwlcc

                                                     MORTCAGE T'ORKENTUCKY
          TmSMoRTc^OE("Saourityl$ftmonl")irmadoon rtgrif 25                                                   2(xE .    IDr..l
                 i' ,relGs L. EmRrs ard hta gifer Rrc[ B. mnRrS
          Thonongrgor
                                                                                                                                  ("Bonowcr*l
          Thir S*urlty lnstrumsnt h flwn lo tbc U[i.t?d Slstra of AE]ics sclitr8 throulh lh. Rurll ll,ousant Scrvico or tucesrot rgcncy, Uniled
          S;;E96rin"o, of Agrisg:h{rg ('l,crdc-i, whorc rddrcr: ir Runl Hounq Scrvjs}, do Ccntnlizrd Scnicing Ccntcr, Unilcd Stalc!
          ucpurmirrof agacullun, P'O 8or06!t9,3t Louir, Miilouri 61166.

          Borrowcr is indabtcd ro lrndcr undcr thc lollowing promirrory nola lndor rrrtmption 4,tcmcntr (horoio collcclivaly cdlcd "Noto')
          if,i.iftiriU..n .rccgtcd or oesmcd by Bonowcr ind whlch pioridc for monthly prfmntr, with rh3 full .lsbr, lfnot paid crrlicr' duo rad
          pryrblo on lhc rnrl$rily dlc:

          !g,Lrllrsr$&$                               rrilllqllmsu                       Mrll,tlyqrt&

          ilFtl 25, ZP5                              s 16,0@.@                          llril 25, 2038
     d    Thir Sccurily lnsr{m€rl tEcgrcr to l*ndcr: (e) {r rtglymrnt of tl* dch svidctcd  by t}c Nol.l tYfti inlttcal.           nrd rll rcncwelA
          extcniionr r-nd modilicrdont of rhc Notll ( b) thc payilanl of tll oltrr, rnfir with infcrctl. dr|3lts.a ud!, ,8?r3npb ? to F ol!.t Olt
     TI   *ooan,            by |hir Secuily lnrrrumar; ie, &i pcrfornrrmc ol Sononc* cotsrsrr ud rlrtgrrnlr uodsr Llrh
                                                                                                                                gtaurily lntrumcnl
                   "orrrl
          Ll'rt'Xo6.    rna ti) Ur rcsp6uie olrny paymnt     rrl*uc     ml lrblidy which mly bc grontcd lo lho Bonowr by lhc.l*ndo FrllrLlll lo
          ii-tjjC.-ii    itzitilg,, t,r9ot. for rhii boiDotG. Bonowr:,  (hct h:Eby   rilrlg|gc, Brttrl, lnd coovry to brdcr lhc lolbwng   dccribsd
          pmpBrry loEarld in thE cornty of n4ktna
                                                                      , sElc of Kcdueky
      d
      2
      e
      I   whiohhstheddrerof 8Ii Auih$on lop                                                           Itadlsoaville
                                                                                                              lcilrl
      H    Kcntucky 4?.t3l\ar1                             ffipcny       eddrcrs");




          h@,                                                  * N*rt *- mquttad u wpnl
                                             $tll.l OMi control rliaber lot
                                                                                                   ro a ol,tlcalon ol lx{ernatbr wtu* it dltglov, t
                                                                                tttlonntton cd!ae.t$ k 0r?t"01?7. rl* ttav rcqur*l to aonqhrn I
                                                                                                                                                        Iil
          ,"ii'Otig ,rnrot iunbcr.     The                                     tttls
          thu tilorildtoil (gll.l,ou ls .stltt,,rd kt ctttgtc ,,tS ttrrllla,
                                                                    uttait* Nr r6rPQqaa,  taAng tha tttxc for rrvra*lttg lttrt.tls{r, ,.archlwg"
                                                                                 i*pax, otq$
          .,nttio d*u sottcw-   tolhunr dnd                    lao neuld.
                                               arintailtn3 thc ddo
                                          onat tft,intait'l$t       ,,e&lsl' axd            ard ,$t.not
                                                                                  cunolai$t aetl
                                                                             axd aonplat*g       ,Jrtano* lh6lh6 *lhulon    ofhdun*ttm.
                                                                                                                 cgtlratlon af t dairnslrw.
          t**tlxi duo  tourcw, tal,,ung
                                                                                                                                         Pagc   I of6




                    I                                                      :                                                     ;

                                                                                                                                        seuklr
Case 4:19-cv-00170-JHM-HBB Document 1-3 Filed 11/21/19 Page 2 of 7 PageID #: 10


                      [ffi]                                                   (;;]                                                tfi'srl




                 TOCETIIER WIfit rll &e in?rovcrmu now or hercaftcr crectcd on the propcrty, snd Ell casemcnts , rrrrm]
           andfirtulcr wUch not or hcrcrllsr tm ! prd of thc property, All replrccrncnri rnd rdditionr shall also hc cdvcrcd by rhii
           Sccuritl ln$rr&m!. All oftlw focgorng b nfcod to.in t}ir Secutiry Instrumcnt ar thc "Propqrry,

                EORROWEf, @VENANTS thrt Eormvrcr b la*lrlly scircd of tbt cru]G horcby conrcycd md hrs $c rirhr ro srsnr
           and convcy ttc Propcrty rnd lhet lhc Prop.ily ir uncncunrbcrcd, crccpr foe cacumbrricr uf lsord. Sorrurnr irrpnriand
           will dcfond gcocnlly ttc tido to tbc Propcrty agrlut rll chinu rod dcnrands, subjcct o my cncuntmrrccr of rccord.

                THIS SECURITY INST&UMENT combines uoiforn covenails for Bltionol usd ond noo-uniform covcnants witb limited,
           variationr by jurisdiction lo constitutc a uniform rccurity instrumcrt covcring real propcrry.

                 t    NIFORM COVENAM'S, Bonower and Leuder covenant tnd .grGc as follows:

                 t.
                  Prymcnt of Prlndpet rod tnlcrcrlj Prqtyolnl rnd Lrlr Chrrlcl. Dononrr rhell plorrptl'y pry rrlrat duc &c
          prirriprl of rnd intcrtrt
                                  on lhc dcbt wldcnccd by thc Noto rrd rny ptcprymcnt ud hk chlrgcr rlic unihi tllr Nur.
              1, Furdr for Trrcs rnd luurlma. Subjccl to rpplirrbb lrw or to r urritlco wriv!, by Landor, Borrowcr rhrll pry ro
          Lcodcr ol tbc dry nrotldy pryrrott ue drt undcr rh-),{otc, trnril thc Nota ir prid in firll,i nrm fFurubr) foc (r)'Firly
          orra rnd ltaarirnclllr rvhhl mly .ttin pnorily ovcr llb Soaurily htbl ELnl rt r ticn on thc l,roportyl &) ycarly hlrehsld
          prtzrEnr or Bround ronu on lh! Propcrty, if ruy; (c) ycarly lreard or ptopcdy irgrmncc xcrniunrs; rid id) yirrtv tboa
          fuuunocc prcmiunrl if rny, Thcrc ilcar rrc cdlcd'Escrow hcnn.' Lcndcr rDry, rr .ny timq collcct urd hbld-Puo& in rn
          urourrt nol fo crcccd ftc nurirnum ernryuil r lerdcr for r fcdcfilly rclrtcd nnrtgrge bri rnoy fcquira fos Boarovoda csctow
          rccourt ordcr thc fod.nl trll Erutc ScnlcnEnt Proccdrrcr Acl of lg?a rc l,rBodld ltorn tiirn 16 llmo, 12 US.C. I 2601 r,
          roo,.fRESPA"),unlcsrooodrerhwor&&rrlrcauhdonthrtrpplLrb0EFuudrrcorlcucrroloortt" lfso.Lcodrlrnry.ar
          rny finr. collca rnd hold Futdc ia ro umurl not io oxcccd tho krcr rrpu* Lcrdor rmy crtinuts tb. urmrrlt of Furdr-duc
          oathc brrh of curcrd       &u   urd rcuonrblc crtirmrca of crpnditurer of futuru Egcrow ttonu or othemisc in rccordracc with
           rpplk$bh*.
                 Thltundrrhrtlbcholdbyr lcdcnlrgcncy(lrludingL.nd!r)orinrninrtitutionwhoredcDosits.rcinrurcttby                                    g
           fcdc[l     rlsrr,                                   rhrll rpply thc l,undr to pay rhc tiscrow ltemr. Lcodcr oray not chrrxc
                               iqrfiuDoataliry, ot cnriry. Lcmlcr
          Borowct for boldla3.nd spplyiry 0w Fuds, lanlrlly rnrlyzhj llrc orcmi sccounl, or vcrifyht thc Errow [cm. urlsis
          lddcr pryr Bonoacr int sc5t oo Otc FlqSk ud rppltcrbh lrr pclnritr Lcndcr m rmtc nrch r cterya Houorcr, l*rdcr nuy
          rcquirr Borromr to pry r om-ailro chrrgc for rn inlcpcorlcru rcrl c$trto ter .oporting scrvicr ucd by Lor&r in cooncctioir
          *iib thir lorl, ur|crr .pplicrble bw ptovidc o0Erwitc. Unlcrr rn lsrrcrtrot ir rudc or rppliclblc hw rcquh6 intgt?sr tu
          bc paid, Lordr rhlll aot bc rcqufucd lo pty Borro\'',Cr lFI htclcrt or ?alsingt o0 rh. Funds. Eonowcr rnd l-ccdrr ouy r8,rc!
          in iryntinc ho*cvcr. lh!3 ir{crcrt rhrll bc pdd on             0r Fwdr.      l.ordcr   firll   givc to Borrowor, withoul chrrgc,   u'rrnud
          lccourrir[ of tlG Pu0dr. &owiry crcdiu rnd d.bltt to olc furdr rd thc purposc for whrh olEh dcbh to 6c Fundr wu
          nudq Tli fuodr aro plc{3cd rr rdditioul rcorlty 6r dl ruml cccurcd by tblr Sccuiry tnrtrurmnr.
               lf thc Funrb hcld by lmdrr cxcrcd thc lrounu pomlned to bc held by rpplicablo hw, Lendcr shlll account lo
          Sofroxra, for thc crccrs fim& in rccoldrmc wi& rhc lrquitlrnotrlr of rpplitrblc hw. lf lhc unourt oI 0rc Fudr hcld by
          Lcnda rt rny tirm b uotturlicictt lo Fly lhG Ercro* ltcnu slrcn duc. l:ntlcr rnry so notily Eulronrcr irr witing. rnd, ir rwh
          carc Borrourtr rhdl py to teidc th lrflounr [.cerrty ro trul: up thc &ficicrcy. Borow rhrll nrekc up tk drtlcicrry in
          oo rrcrc thrn twclw rror,rhly    pe   ynronr,   rl   Llrxlct'a aole dixrction,
                 Upon prymarr la full of rll :unu rccurcd by hir Sctrity lnsnunrrl. l*a&r chrtl pronptly rcfund to ltonowcr rrry
          Fundr-hcld by  lrndor. lfLcndcr rhlll rcquirt ol rcll drc Prupsry rfigr rccclcr.lion undct prrograph 22,|*nda, prior to thc
          rcqulcilion o( salc of thc Prop.rry', rhrll rpply eny Fuods hcld by tlader rl thc limr of lcquirition or sllc .s r credh rBrl$l
          thc-surnr rccurcd br lhi5 Sscunly      lnltut*nl.
               3. Aprlicl0oi of }rya'rcnr, Unl6r rpplicrblc hw or Llndc/r rcgulatiolr provldc othcrwlsc, oll payrncots rccelved by
           fcodor uiikr pan3nphr I rnd 2 shrtl bc rppticd ln thc following ordcr o(pnoriry: (l) to advrn*r fot tho prucnrtion or
          pmtcction of thc Prcpory or loforccntcnl of thir lko; (2) &, rccrucd intcrert duo undcr tho Notc: (3)ro pkrcipel duc undcr
          ihc Notcl (q) O rmoung rcquircd for 0rc srcrow illnE nrdcr prsl3r.ph 2t (5) ro lrtc choryts rnd oth.r fccr lod rhrrgar.
               a. Cbrrscri llcnr. Bonowcr rhrll pry oll lrxc3! r3tc6$$tni!, chrrgcr, fincr rnd irnpositioor rluibuubl3 lo lh! Propo.ty
          wtilch nry r6in priority ovu'thir Socurhy lnrwmmq ld lartoholtt Dlymcng or lrouill rcntr, if rny, Bonotrr lhall pry
          thcrc obliirrtonr in thc mtnnor provldcd in prng,rrph 2, ur if mt prid in thd ilurucr. &orrowcr rhrll pey thom on tirm
          dirlcrty to &c noroa orrtd prlrnrcrt. Borrourcr rhrll pronptly furnirh to Lodcr olt rurlicct of urnunu to bG p{rid urdGr thir
          prndpb tf ltormnr rnelcci thsrs pr1arrnE direcily, tlonor,vcr rhrll pronptly furnirt to t cndrr rccciptr tvidcncing rlrc
          "'Hlh*r        rn lt promptly dischrrgc my licn rvhich hrr;rriority over this Security tnstruncot unless Lcndcr has agrccd in
          $.rltinr to rrxh lierw Bonuvrcr (r) agrccr in writiog to drc pryn*nt of thoobliBrtionrccrrrodbyttrclitnino mrnncr
          r*coLb,c ro lrndcr (b) contcro in good fiift 0r licn by, or dofcndr rjriart cnforcrnrnt oft[i licn in, lcarl pococdingc
                                                            oaforcomont ol tbc ligu or (c) rccurG. fionr thc holdgr ofthc liao ln
          whic\ in rha Lcndg'r oriinioa opcnto to provcnt thc
          .rrcrmxlt irosfactory ti LGndcrtubo.dimdru Olc licn to |hir Ectunry lnrlrunr.d. lf Imdcr dcrarminc! lhrl rny pori of rhc
          p-rcpcrtyirtub;cclo.licowbichmryrminprlorityovcrthirScruritylrurutc.u,Lcndernrly3ivcBorronrcre                   noticc

                                                                                                                                 Puge 2   of6
Case 4:19-cv-00170-JHM-HBB Document 1-3 Filed 11/21/19 Page 3 of 7 PageID #: 11




                        \fi
           ldcrtlryLstbclicn. Borrowcrrhallsatisffthclionortrkconcormoroo[drcrclionsletforthabovcwilhinrcn(10]day3of
           0rc   alviry ofnoticc,
                 Bononcr rhrll pry to Lcodcr ruct focr rnd odrr chrrgo rr ruy now q hcrcrller bc rcquired by rcgulations of Lender,
                           rthrburrc l*ndcr fu
                 pry or rchrburc
           rnd pcy                                   rll of
                                                 for sll ofLcndcr'r
                                                             Lcndcr'r Iccs.         cortlrnd
                                                                            fccs. cortl          crpcarcr irr connc€tion wiih rny full or partial release or
                                                                                           etrd ct
                )Idiilllior of Irlr
           rrrtordiruriol            irurumcnt or rr,
                                thir i{6trunBnt       rny ol}rr     mnsactiou $flcfnE
                                                           ulhct mrr.etaofl         rflccting 0ll
                                                                                               thc fm]$ty,
                 5. Ilrrsd or Pnoparl, lorurucc- Borrou,c( thrll Lccp tlr irrpruvcn*otr low crtrhrf,, or hrrorllrr crcctcd on thc
                       r!.rrr!d rgrir.l
                ,crry ururd
           Propcny              rgru.l lo$         fuc. bzu&
                                          losr by tirc,              lttcludcd wilh
                                                         hrzet& lmluhd                          um "cltcodod covcngo' ld rny otha tnarrdr, including
                                                                                           lh! tam
                                                                                   vithm drc
           noo&
           0oodrrlr or   lloodm* for whict kndcr tcouircr
                    o, noodur&
                         tloodm*                           rcouircr inlrrncc.
                                                           rcqulrcr       inrurncc. Thlr Ttrlr iruunrrc
                                                                                                itulu        rhell bc [uhohcd in tlrc rorouois urd for ]G
           pcriod. fut l,,cndir roquircs. Thc iruuror povidiry tto iarutrrro rhrll bc chorn by Borrowcr eubjcct lo Ladcr'r rpprovrl
           Lhich   rhrll   mr  bc urarmneblv
           *hhh rlull 1nt bl us!.3qmlly            lrdlrr}lld,
                                                   wittrhold.    If
                                                                It  Borow
                                                                    B!$oe6r        frih
                                                                                   fr{I  to
                                                                                         io lrintrin
                                                                                            roiil.in    cownro
                                                                                                        cor€ngo    dcrcdbtd rbova
                                                                                                                   dacdbcd          tt lsrddr
                                                                                                                             rbovc, rr lrrdodr optioo   Lends
                                                                                                                                                 ontron LGnd*
           m.I        i! cov{filc
                 ob!.i!
           trlry obt       covcr.g!  ro otortl
                                  tc lo pmlccl              rltllls
                                                  Lltdolt tislr$
                                        lrmlcct Ltnorrrt    righu ln  la li!
                                                                      lJl  ne Progorty
                                                                           he  rro0ony     prlrouul to
                                                                                           pr|Iorsal
                                                                               Protrny ,rsorsBl       10 ps,.lr$D
                                                                                                      lo psrrfnpb
                                                                                                         Dsr.nnDb 7. ,,
                                                                                                                     7,
                 A[   irurrrco golrrcr
                 All *lrll(.nc.   ooliqcr    pd
                                  poltclct rlr{l
                                             rttl rEDrwdr
                                                   ,Eucwtlr    tbdl bc
                                                               tDlll
                                                            rr -tbdl    Dc !nln ri3 !o(m   xccoublo
                                                                                    fooo l(ocpaeDlo
                                                                                           xccpublo^to       ttadcr
                                                                                                                 drr aod
                                                                                                          to Lcdcr    a  3llll irEludc .l rtadrrd ttn.rgsrc
                                                                                                                         3hrll irrludc                loalurtl3
           ctaura Lcodrt rhitl havl lta rifftt to bold tho polioicr rod ronowrb. lf kndcr rcquircr, Bororvcr rhitl                         'oDd8r.l
                                                                                                                                              prorrptly gfvo to
           l-cadcr rll reoipr o{ pild prsaium rod nns\i,rl !o*;sr.            lgdgSr h    t! lhc               los. Borrostr
                                                                                              th" evcnt of lolr.    Borrowrr rhrlt  givc  proirpt
                                                                                                                                          Foopr nitir.c
                                                                                                                                                  notic! ro
                                                                                                                                                         to thc
                                                                                                                                                            Ua
                                ud
                 ,oocrcrnicrudlindor.
           lurgoocrcrnier                                                     ofof losr if mrmdonrmtlvbvBmrcr-
                                                Lcn&ruuyrukcproofoflo:rifnotrudoprcrptlybyBorrower."rc-nt
                 Udl$ Lctdor urd Sononcr o&orwirc e3rca in writiag itr3ur.trc proccodr rh:ll bc rpplied lo ,crrorrdor or rcprir uf
           thc Proporty dcrnrfed. if thr rcrotaioa or rcprir ir ocoloodcrlly fcgiblc rnd Lcrdcdr rcculty ir rpt lcoctod. lf lltr
           tcrror.rio.r or rcrrir b oot ccommhrlly fogibb or Ladc/r rccudty world bc I sucnc( thc irnrrrrco pncccdr rhrll bo
           rpglid to fi! mrr rccucd by thl; Scturity lnrouurcal wlrothcr o, rpt 0rclduc,withroyorccrpridtoBonowcr. I f
           Sdnorvor sboodo{r3 ilr Prqorry, or &cr mt ro3vcr within thrty (I}) &yr r rotico tiom lrrdcr tht &c irsurn:c clrric,
           h|,otfctadforcttlarcleintlhanLondermryaolhcllhrimurrrccpoccodr, Lcn&rrmyusalhrprocccdrorqrrirol
           rcrio;3 &r Propeny or ro pry sumr sccurd by thir Security Inrtnrnrcnt wbcthcr or not thcn due. Thc thLty (30) dry pcriod
           will b,cgin wten tho noticc ir iiuc$,
                Uohrr Lcndurrd Borrortrothcruirc r3rcc in vritinB, any rpplication ofproccc& to prirrciprl slull rot cxtcnd or
           portpono rhc &E dlac of &c nnnlhly p.yurr$is rcfcrrcd to ur paragrphr I ud 2 or chsngo the rnruot of lbo prprrns. If
           ilhr- tccclcntion t}c &opcrty ir &qulrcd by Landar. Bono$tfs tight o rry irlutlncc pollcicr lnd ptocccdt r:xrllinl from
           rtrmlts r dr Propcay irrior to tlrc ncqoiritidr ihrll por3 ro Lcndcr io thc oxt trr of rh! suril :ocund by thlr Sccunty
           hutuncnt immdilely ptior to lh! .cquilili,orl"
           ,     6,    Prcrcrvrtlon Mrlolcmncq rlrd              frlt3clhl of tho Proplrlyi Dorrowq'r lrao                     Appllcltlon; ta$cloldr.
           Borrorwr rbrll nof dcrnoy, demr3c or impeir thc Propty, rllow tt* ,ropcrly ro dc*riontc, or conrnit rrrfo on thr
           Paopcrry, Boroncr rhlll rnrinuiu thc inpmvcmltr io guod rcprir End rodrl rcplir rcquircd by l,ondtr. Burowq rhrll
           conbty-rkh rll bur. ordlrurcl rnd rcgulotirxu rltcclilrg Ola Propcny. Bonu*cr rhdl bo in &frult if ruy fotfcltrrc rctirm
           or liucccdinr,, wlutha civil or cnmiill, is bcauo tlut Lr [gxlc/l 3ad frith judgncrt could rcrult in forfciturc ol &c
           Proborry or o&Grwira rr|rrirlly inpair thc tft.n crcricd by lhir Sccurity kutrurcot or l.cndc* Ecuriry i,rlrrsl. Bonowcr
           mri cth ruct . dofrult by cnqing thc action or proccedin8, o bc dismirscd with r rulin8 thrt. ir Lcrdcr'r 3md hith
           dgLnninrtioo, prueludcs forfritruc of ilu B,onom/r iotcrcst ia tlr Propcrty or othcr rn[acrirl imprirrr.lt of tlrc licn crcrlcd
           by thb Scorliti lusinrmcrt or Lcrdc/r rccurlry lotcrort. Borro*rr rhlll rleo ba tn dcliluh if llouorrcr, rhrug tlrc loar
           ripliclrbo prcccu, 3rvo matorrrlly frlso or rnrcanrc lnfonnrrion or ilrt?ltrsntr to Lrlddr (or failed lo provide Lsndcr wilh
           s;y mrtgrrl informaio{) in comcclion with tha lorn evrdsnctd by tho Nole. If lhis Sccurlty In3lrumcni ie on r lcrrehold,
           l}ononq dsll orrrply with dl tho provisionr of tlc lcl.a lf Borrower acquires fsc titlc to lhe Propcray, the lcaschold rnd
           lh! feE lhls ahrll r6t r*rgc unlctu Lcndcr r3rccr to lhc nr.ruct h w'ittalg.
                ?, Protcctlor oI Lrndrr'r ttljhts lo lh. Frop.r(y. lf Runowur frih o pcrform tlr covcnlun md rgeturtr
           contrinod in thrs Sccurity lnslrunBnt, or lhcrc is e hgrl proccrdrng that nuy $gfirlicently atlcct Lcadcr] r[htr tn thc
           Propoty (ruch rr r pmrcidiag in blnlruptcy. p.ob.ia, fot condcrrutlaon or forfcirurc o, lo Enforc. lawr or rcaulrtions), thcn
           L,cndor-nuydo !rld'pry forwhrtEvcr lt necessory to Frrtrdthe valuc of lhe P(openy snd Lendefs righls in the Property.
           Lcndor.5 a;iiou rny-inclu& pryirrg ory nsns raarrcd by r licn v,rhich has priortiy overthtt Security ln:trumcnt, appcering.in
           rourt, pryiq Imroirblc rnoricif fccs aryl cntcrmg oo thc Propcrty to,mke rcpsirc, Allhoug,lr Lendcr tru!,ld(c lclion undsr
           rhir D.hirrDh 7. Lcndcr tt nol riqurlrd to do ro.
                hrf.ilroritr disbuncd by [.cndcr rurdcr thu plngrrph 7 shall bccome eddirionsl debt of Bonower secuted by thit
           Scgnlri 6tnurrnl Unhrr Birowcr urd l*ndcr rlfcciq itlrcr lenns of plymcnl, lh.se anrouots olrall bear inlercst from thc
           drlc ofdirbur..msnt rr tho Nolc r'tc rnrl rlxll bc F$rls, r.vilh iolcrcst. upon noticc from Lcndcr to Bonowsr tequ.slin8
           psyrncnl.
           '- !,      Rrfl|ltnctoz. lfatmyrirDoalshcllrppc]lolrrf,lcrthrlUorowrrrl.ybcrblotoobteinrlolnftomrrcsporuiblc
           cooor6hyr or rnuite crcdir iourcc. rr rasolribb r!t!r &rd tcrru fu lout for sirnilu purpoa* Borrouor wi0, uPon thc
           kridcfr rcgucri, rpply fol rnd rcccpt ruch l,orn in sufficirnt smouot to pry thc notc ud rny indobtednct socurad hotcby in
           tull.
                 9. lnrpoctlon. t*rds or itr rgcnl lruy mr]c rcrsombh rntricr uporr lll inrpccllonr of lhr Propeily. l*nlcr rhall givc
           Borrowot nbticc il ilrG rima of or priol to ro inrpcctiu rpccifyilg lccorlblc crurc for tltc iorllcctiort.
                 10. COndcmnrtlon. Ttro prococds of ony rwrrd or clrinr fol drrmger, dirccl or cr:rucqucnlial, [,] conncction with any
           condcnrartioo or oth!, rbttog ofrny prn of thc Plopcrry. or for convcyooce in licu ofcondemnrlion, rre hcrcby assigned rnd

                                                                                                                                       Pagc 3 of 6




                      il                                                      ffiilr                                                    m
Case 4:19-cv-00170-JHM-HBB Document 1-3 Filed 11/21/19 Page 4 of 7 PageID #: 12


                   6irti;l                                          f;                                                 mil




          rhrll bc prirl r0 Lsdlt, tl    tba cvcm of . lolrl uUn6 of thr Pmpcro,, thc procccdr rhall bo rpgtiod ," ,* ,J19J               ,,
           tbit SGurity tlrrrunarr, cfirthEr or mt lbm duc, with uy crocs Dritl to Bonower. ln thc cvcnr of r orrtirlrekinl of rhi
           Proporty il whish thl hir mrlq vrlrr of tho hopcry inricdircly bcfoa 0rc ukin8 ir cquel ro or gcrci rhrn rhc r#rmr of
          tbE surnr rccurud by thit Soorily Inrrulrcol im*dLlcly bcforc lL i*in8, unlcrs Borrowtr urd [.codcr otherwirc rrrcc ir
          wridtu" fi. ruru rcsrcd by dtit Soruiry Inrrumgl 6!ll bc nducod by 0ro rnnuul of ths procccdr rmlripttrd f,y ltrc
           followinr frrctiou (r) tha ofl rmount of tho rurs rocurd fuuncdirtoly boforc the otirrr" div'idcd bv (b) &i hi, riE tct
          vrluc of-tbo Propcrty inlludiucly boforc thc ELiry, Aly brhmc rhrll Ui rrid to Bort.owuri' tn rlu ovart'oir Drrtirl t Lin.
          of thp Propcrry in *hich lts hir marlct vrluc of tbc Propaly iflndhuly baforc thc ulinf ir lcu rhro thc rinosnr of rE
          sunr rccrired hrtcby in,rrcdirtoly bcforo thc trtin& unbsr Oouormr rird tanrkr uthcrfrrc rrr:c io wridnr or unlcsr
          rpplheblc bw othcrwirs povllcr, Or proccc& ehll ba rpplicd to tlr rnms rccurcd by thir Sccurity lrrunrniwlrrhcr or
          nol thr lunn rrc drcn drr
                Ifthe Propcrty ir rbando*d by Boaowcl, or if, cller narcr by Lcndcr to Bonowcr thrr t}c condemnor offsrs to mtkc an
          award or scltlc o claim for dtmrges, Bonowor fails to rcrpo[d to Lcsd6 whm thirly (]0) dln rltcr thc rlar 016 1ox6 is
          grvcrr. lrrdrr r rutlprizrd m collocl ild.pply O]B prccccdr, il il6 otriot\ siihcr to rcstorrrion or rcaau ofthe Propc.ty or lo
          drc nuu rocurorl by thL S!.'llrily lulnrfilril. whetlr, oa n ot I hon duo. lJ nlul L ondcr r rd U orrorrcr o rbgrwri r iirc in
          witilg rny rpplirtion of pocccdr u pdrcipll rhdl mt eruod or porlpcnc tlrc dul dltc of 0re nronthly prynrra re6.rtd to
          in p:ngrryhr I rnd 2 oc chrrgc tbr lmuo ofruct prpncntr.
                ll. Bortowcr llol nd,lrrldl lrorbcrrllco By Lchdar Nol r wrlvcr, Ertc|rstoo ol tho rirr for nrvtncnl or
          rnodifrcerroo of rmstialti,or of thg rtrrot rcourod b;i lhu Swurity lnarnuncnr grorud by Lcrdcr to Bonodor'rnd any
          succc8lor in intcrcst ofBorowcr rhrll not opcrslc to relure tho lirbility o( thB origirul ltorowor or llonowcdc rucaarsor in
          intercsl Lcndor shall not ba rcquircd to cornrncncc proceedingr ugainst any euccessor in intcrest or reftsc to ortend rim8 tbr
          pryroat or o&Gnlrsc trDdlfy mrcrtizrlioo of lhs runu rcarod by hir Securily lnrtnrrtrot by (caroo of rny drrnrnd mdc by
          0rc origrnrl llonovvor or llonosc/t ruscctron in ulsrosl" Any fo6crance by Lcrdor in cxorcising rny ri3bt or rcnrcdy rhall
          oot bc r rr.iyet ofor prcr,lode thc *crcirc of uy rfbl or ronndy
                12, SuccesroruondArtignrDound:JoinlaodScvcrullJrtltlty;Co.rlgncn. Thccovcuntrurdrgrcrncttrofthir
          Sccudy ln6runrcnt rbrll ttittd rrd bcrufit drc rucc.sorr ud rcrigu of trrdcr md Borruwor. rubjcct to thc provhiorr of
          prrrgrrgh 16, Ilorrourc/r covclrrlt rld rgrccaroo dull ba pial rnd rcvcill. Any Botrorc wtro co*igro'orir Sruiry
          lnrrunrm buf docr ml uxcculs dtc Note: (r) b eo-ri8rio8 lhir licsurily lntuulnolt only to trlorrgrgrr !r.na lnd cotrvcy drt
          llonorsrt irrrrcrl h tbc Profarly urdor tlts lcnlll of thir Eorrnty lrlrlnrmout; (b) ir rlol pcrrorulty otliiltcd to pry thc'rums
          rccurcd by tbir &curity trrt uncil; rnd (c) r8rocr lhrl Loaddr rd rny oilxr Dorroww nuy .g,.oc u, srhnd, modit!. hrbear
          or nrrlc cny rcconumdotronr wil! regrrd to lho tcrmr of thil $ccwiry lutrurrreil or tho Noto *i&out thrt Oolrowcdi cqucnt.
                 13, Noll.es. AnynoticctoBorrovcrprovidcdforinthisSccuritylnrtrunrnrtrh.llbEgivenbydeliucringitorby
          nurling rt by firsl cl0s3 rtuil unlcs rypliciblc law rcguires use of rnoucr trEUbd. 'll|c ooticc shrli bc dircctrd to the
          Properly Addr€ss or any olher rd&caa Borron cr dcait!.rc, by Dolrcc r,o lr!d.f. An, oolicc to Lendcr rhrtl bc jiycll by first
          cllst mril lo Lcnde/s lddrest 3l.1id hrtarn or ony otbcr ldcreg l*.nder dcrrgruttr by rurrios to Borrrvrsr, Aey nolic€
          prori&d for in tlris Socur rly lnstrument shall be dccmcd lo hrve bccn grvm l,o Eorrourr or Lcadur whcn givcn rr providcd in
          this   prngrlph
              i{. 'Grivcnring Lw; Sev€robillly. This Sccurity Inslrurtrral rhall bc aovcnrcd by fcdorol lsw. ln tbo .vcat lhrt srry
          provition or chutc of Oir Sccuity lrtrtrunrnr or tbo Notc BelllicB rrilh applioblc hw, rudr con0H lbrll mr rflcct other
          Novrioru of thi: Scsurity lchitn€nt or thc Nolc wbidr can bc Avon cfioct sithout thc conlllcturg pmvirion, To thb cod rhc
          plovisioruofthirSrcuritylnrtrunrnttndrhrNotcrrcdelorsdtoborcvcrebtc,'llririrutnl,ncnlrbrllbcrubinothc
          prcscnt rcgulrdonr ofLqxlcr, rnd l0 its lunrrc rcguhtionr not incor$irlrril with 6c oxprBrs provirhra lancof All powcr rnd
          igrncicr grrntcd in lhh irIrlrullEnl rtr couplad wilh rn inrtrrxt rnd or ir,evocllblc by &ath or ollErwirc: rnd hc righ$ rrd
          rCmcdi.r Fovidcd in thir lartrurrnt  rr   curnulrtivt lo rcnrdrcr prwidcd by hw.
              13, lorrower'r Capy. tsonorrtr rcknowladgcr rcccipt of one conformed copy oF tlre Nott snd of rhis Sccurity
          Instsumcnt.
                 16,   TrenrfrrollhcPnprrrycrrSsllclichllnlcrslitlBurrowtr, lfrllorrnypartofthcPropcrtyorrnyintcrcrtin
          it ir lcsicd for r lcrm lrrrtc, lhro tluc€ (3) ycrra. ltescd wttb rR optroo lo purEhasc, sold. or lraufcm.d (or if l bcncficial
          inlcrEsl tn Borovcr rs roH or nrns&rrcd rrtd Borrowcr b not r nstulll pcrson) wrthoul Lcrdods pror udltcrt conscnt,
          kndcr mry, .t its oprion, rcquiro iturodrrtc prynrcnl ia full of ell curE rccrrrrd by lhir Sccurity lnrrutneil.
               17. lloid,rcrinilr[rlo!. lf Borrow€r inErds !o rsll or [c'll lhc Propdy or sny prrr of it ond h.s ohrrrcd Lardct'l
          comcnt to do ro (r) ncithot Bmowor nor an)iont rsrh{rrzcd ro rct fol Borowcr, will rcfirsc ro ocgolhta for lh! a.lc g, ,ont.l
          of tlrr fropcrty or will othcrsirc rnrlc uuvoilrblc or dcnT thc Propcdy !o rnyonc bccuurc of rlcc. color, rcligion. rcr.
          mrionrl urigin, lurdiop, qc, or fintlbl rtl&s, lnd (b) Bunowcr rccognizcr lr illcgrl rnd hcrcby dirchirr rud rrill aot
          rorply rritf oruilcmpt'to cnforcc loy rEttricilvc coylDril! un dwlling rchtirg to r!cc. G$lof. ,6.lithr\ srx, nrttonll orid!,
          brndicrp, rls ot hrulill3untr.
               tE,- 8rh of Noili ClrnSr of l-orn Senlcor. Th: Notc or r prra,ll hrcrcst ltl lhc NotE (togcthcr wllt thir Slc{rity
          tnitunanl) nny bc rold orc ol morc liflrcs withod prior uolicc to Bono*cr. A illc ,ruy rcrull in r chengl ia 0rc cnfi[
          (hnowu lr rhc 'l-orn Saviccf) lhrt collc.b moothly Fymcnir duc undct thc Nolc rrd lhir S*unry lnrllu]rEol. Tlrrc eLo
          ilrv bc onc o morc chlrgcr olthc Lorn Scrvicor unrclrtod lo l nrb ofthc Notc. lf thcrc ir r chrn8c ofda loln Sicrviccr.
          Bgiro*at will bc giwn wriltca mticc of tlu chargc in rccordancc with purtnpb l3 rbovc rnd lpplicrbla lrw. 'l}a aoticc

                                                                                                                      Plge 4 ot 6
Case 4:19-cv-00170-JHM-HBB Document 1-3 Filed 11/21/19 Page 5 of 7 PageID #: 13




            lvill rl.lc ltlg llnru   ud ltldrcrg oftk rx* Lorn $eniscr ord   Lbs   rddrcrr lo wfns! orvnrcnu elrqrl
                19. Udlorrn r*lrrrl tYou.ludl{lrl Se,ngoo*c, lf r nai&rm ,i{o,rl id.judlci.r f.P**#r.*                              m
            fotccbsurcd&it rcqrrity tn$runrrt ir oorcrcd, kadcr shrlt hrvc rho oprbn io fo";6;thirilh.;rrni il                    i.#[i,'*i iiiii
            ruh lcdorl     proccdura
                 20. llezrrdour $trbslrnces. lonowcr shall nol cruso or pcrdl lhc prrranc.c, usc, dbposrl ElorirRc. or rchrsc of ruv
            huudou      eub:rrncer on or in lbc pmpcrry. T1r proccdnrg rcnionca rbll'noiiptif           d'e.;i;il;;i;';;il;;              ,H
           Proprrry of gull .$ud{ror_of hrt.ldotr riberou--i Out rrigornully rcoognua'rb 6*             lppro;;iili;il;j;;lj;ffi.I*;;
           Y,._ e     q:yfqTf     oj LhE f.onrly.
                                                    llofrowq   Orll nol do, uor dlor ul'onc cfuc o do. rnyrhing rflocrilg rhc t ropcrry fter
           ti ro vtotrtloo ol .Ity toocmlr EltLi ur locr.l cnvl,ollrEntd hw or rcruhtion.
                Bono*vr rtull prorrytly givc knJor rrritlco nodca of rny inicrti3rrioq chinr, dcrnard. hwruit oq oll*r rcilon bv anv
           SovclilrEnt l or logutrldty rgclEy {n Ptivat! Parry involving rho Propcrry rtrd rny huuduu lubii.Icr ot coyilorunctrt;l hri
           ot lc8ullllo-n ol whtch Borourcl lut aclurl loowLdgo, lf Bonower hrns, or ir rnOficd by rry lownmeir&t (l( rcqrlrtoru
           rglgnry, url roy rcnBreal or o&ct rqn.dhlion of rny [lardour rubcunco affcginl rhaproicrry ir neccrsuv. Biro*o',
           tnru ,rootpll, t tc.ru ,tccc!3try rulEdnl lclro|a u lcooJ&noo widr rpplicrblc cnvuoonunol liw eird rerulrrioni.
               .Ar ucd ln thir gerrgnph. "hrzrrdorn rubarr*cr' uo thorc "ufrrunccr dclincd               ;]
                                                                                                        mr,. Jr-lreo-fio*'iu[.*,"", u,
           cnvironrnartel hw lrd l}c fullu-wiry.rutct&cc!: greolinc. trroronc,        olhcr fllmnubloorroii.p.to-irrr;rd".t"i;r[
           partiqtq rnd bc6icidc.. votrrib rol-vcn6, mrurirb conuiniry erb*or or forr*U"[yuc, ioJ                     i.ariiil';-;.ri"i:;;
           tf !.li:      prr.Snfll, "lsvrrosrEDtrl he'      Eltr    fcdcnl lrrr rd rcqrlorionr rnd lrw* oid rcgulariour of rlrc jurirdicriorr
           wtrrc dr Pmpcrly il lo{rtcd thtr rchh lo hcrllf,, nfoty or cavironmcnlit otorrction
                ,1. Cr.ra Collrtcrrlrrllor. Dofrult hcrcotrrlr-:brl c,ortiiulo dcftulr undcr rny orlcr lcll o36l. rlr.nrile alitumctu
           hcld by Lcnd:r and exccuted or rscum:d by Bonower. rnd dafrlk udcr my oO.r rirr n"nty-irrr"".ii rr,ifr.*iir'ri]
           dcfault hooundcr.

                NON'UNIFORM COVENAITTS. Borrorrst rnd l.cntrer fi.rltor cov.rmt rod esrcl rr followrr
                12'  SllOtrl,D DEFAULT occur ia llc pcrforrnencc or dirclnrgs of rny obtigruoa d dirlnryunror or xcurcd 6y rlic
           in*rurxm, ot rhordd lry oro rrf thc prri.q iuurod ar Bslows di€;r bc d;hrctr ur inc"npcrcoiorit*rta *,                           6fiiii
           pltl.rc, nldEd ot lrol,ou,cr ltc lllIchlr8cd Bl bur&uplcy ol dcclercd u tnsolvcm. or meke iu .ttrrnatmt frr ths "rc         boncfir of
          9t+lld!,      Lcndol.   rl  llr  gpb&    wtlh or wilnou   noilEc, rE,,: (r) dcchtc t}c catirc rmouot unptiil udcr tlr notc aut rny
           llr0cDlt{tll?tl lo Lcoal0l DcfcDy acctltcd inmad[lclf duc ud pry:blc. (b) fu rhc lccounr -oF Borrorcr imur rnd oi,
           frto.,lrbh.cr?cnlcl       tor  rEprtr ot manlcoltlco  of rnd lrtc pot:rrioo o{, ulrctrrc o, tcnt d}c ProFcrW. (c) upon roolicrtrori bi
           !l rog
                   f T,ltlPn    :t  [us rrutrurr$lr wnhoul olrrcr oyadclrcc md wirhour not.1r of bcarin8 of raiit lfpliition. hovo r rccavci
          rppoirrcd     (or rhc ttopcny. with tha usr.rol gonnr of rcccivcrc in lito crrcs, (d) forcclorc-drir irutruiicru u prbvided hcrain oi
          Dy ltrxr rrtl, (c) enlotgt tBy }Id dl ott|tr fitltE rttd rcfrGdicr pmvidcd bcrcin or bv orcrcnt or fun[c hw.
           _ . -13'  Th!    proccrdr     of foncloqrle_ .rlo rhrll bc rpplicd ii 6c folbwrng ordi, io thc prmr"nr of: {r) corr rrd cxocnros
          r,hctocr{ _to. solorerlll or compyrng-r{ru Oa proyniona hc.sof, (b) rny pfior lirru rcquircd bi lrw or r'cimpctCot CoUri to bc
          !o pru. (c) ttra dcDt cvldrscctr -by rha nato !l{t .ll ihdcuodnc.t ro lrrdcr sccued hcicby. (dl furfcrlor llero ;frocwd rcouin:d
          by hwor r contgcrcrr c.,rul lo-bc ro paid, (c) rt Lcodcrl opior. rny orhct indcbrc<tmrr:drbino,rer oyina o tiir,cr^ liJrn
          rny FLrlcc lo uonovrcr.-Al fo$cloElIc or othcr rele of ell or uy put of thc Plopcrty. l-cnrlrr rnd ilr ierrrss mvLa
          rg.clulc 11 1;rr;ry11 rnd.truy Pcy l.tadrt'r lhuc uf tio purchori dricc by crcairirig liiU rrnorrl in urtaLblr;ihffiifr             "irJ
          ofltl3 to l,rnaLl, to otG orglr }rcacrtlrod lborrr.
                2{.    Botro*crlttcstrharLondcrwill norbcboundbyrnyprcscotorfuturcllerclrua.(r)Droviditrforvllwtioa.
           lm_,rEll.-noltEstclil or crcrryBoD of tlE l'topcJly, (b) prohibidrrt rrointcnrnrc of rn *don f& i Arficiciv iudrnxnr oi
           llnThng th!.gno.l:tl lhcrcof ot-altc timc withir which rrh rctbn ,n y bc trouglrt, (c) prcrcribinr ury oih; iatrr. oi
           lirdutiont,. (6) allowrng eny riglu o, tcdonqrlion or. posclion followrng eny f,ncclorurc oltc, or (c) Iimiring rli
           *hich Lan&r ruy by agulrtiom ingosc, includiq ttr inlcrert ntr rt nuf chrixc. rr r conlition of iror;"ir;; ;;i;',        Jri;
                                                                                                                                "*tairioii
           Propcrty.to r n cs I o.rrowcr' B onorr,,cr c rprcrsly welwr- drc bcrrfit oi lry iuch rrrtc law. Dorro'ftr t r-.ty riiirqulrd,
          lraivar, rod cooycy, rll righB, irrchoac ur consunrnab, ofdo*au. dorrcr. rod curlcry.
               25' Rctcrrc. U pon tcrmiution o f ttir monglgc, rlkr p.yrEnl h full, lh! niongagco, l Bo[o!,]$r'3 crpcarc. shrlt
          crcculc lttu lllc oa tlc'om lucfl- llrtlrumarut ot rclcltc, trlulrclurn urd trrminrrioD in plopcr form pt$ilnl to orc
          rcQutf.lnrrrt oo{Dincd itt KRs 3t2.]65
               16 Bldcrr lo lhlr Slcurlly lorltumcnt. lf onc or mrc ridcr rs crccurcd by llorrowsr lnd lccordcd brcrlcr wirh
          thir Sccwity ln uurgrl, lhc covenlltu tnd rgremnLs of oc} rilcr rhrtl bc irrloryrxrtcd'itrto .td 3hrtl ;rEad rd
          !ggpk$rlt].tho corcnonrr and rgrcanroua of a hir Sccurity I ni&unsrt r. i f lhc ? idc(r) wcic r pln of rhir Scrxity tnrtrurmt.
          [Chcck rpplicrblo bor!

                E Condominium*idcr               EPtooncdUnirDevclopmcntRider             BOller(s)llpccityJ




                                                                                                                           PEgc 5   of6




                      I                                                  n                                                    I
Case 4:19-cv-00170-JHM-HBB Document 1-3 Filed 11/21/19 Page 6 of 7 PageID #: 14


                  T                                                            I                                                           T
                       lob
               By SIONINO 8SLOW, Bonower rcccpB rnd ttleer lo lhE torms rnd .oys.llols contoincd io pstcr                                     I    through 6   of lhis
           Sccurity ln{rwent md in loy rid& crccUcd by Eamuct and rccorde d rith lhis Ssculily lncmlmcnt


                                                                                                                                           J$DArJ

                                                                                                       tl*.r.rrJtrt 'f) . .-.             lsEALl
                                                                                                       B. Bagla Eorowr
           STATE OTKBNTUCKY

           cot NrY oF __       !oEEOjg,."-*
                                                                 )",
                 Bcforo$!. ilee       l.     Arana        IfI                                    a   Notary Public in rnd for ihc Counly of
            IldL{n{                                     , pononall y   rppcrcl*
                                                                          --,--.     lgEg*L-$atr.le*$l{-hrC-!ilrcr.
            Etrlc&    g. laEia                                                           who aclnowlcdgcd rhut                            crcculcd lhc forcsornB

           insrumsnto0rhsJzslL-dryof                        *i$rll""               "         2.m5 rr -*-jlg-
                                                                                          ..,.           their fresactanddssd,
                 $TNESS my hond and offrcial scal lhir
                                                               5S                   auy ot,, ISIA .   IP1 ..-
           IsElL]                                                                               __Z?           --, Notlrylublic
                                                                                                           "-:-..*-
                                                                                                  lD/Ot/O?          MY commisrion                              cxPircs


                                                                     PREPAR})]{'S STATEMI:NT
           l}c  forrn of lhir instrunrcnl was draicd by th€ Offiln of thc Gcwtal Uounscl of thc United Sulss DcPrrmenl ol Agricuhure,
                                                                                                                                      tnd
           [rc nnrctist in thc blank spacts in thc form wrs insencd by or undcr ths dircction ol

             Joe_!. *Bvang.III                "
                                        (l{uael
                                                  *                                              -3r*                                (Signoturc)

             P. O. Eox 695r           lladl*aulllsr                KentucJclr        ru43l
                                           l,lddrcss)
                                                                  ITECORDER'S CERTIFICATE

           STATE OFKENTUCKY
                                                                 r                 s5:
           COUNTY     OT'
                                                                 t
                                                                        Clsk ofths counly Coun for lhc Counly sforcsaid, do c€{rify thsl lhe
           forcgoing mortgagr   wu   on lhc   "".....".-*                day   oI-         ',, .. . -      '
           lodgcd for rccord           st             o'clouk          whcrcupon tlrc tatn&r     vi&    lha torcSlin5   rul tlris ccnificrtc, hrva brcn   dply
                                                                -M,,
           rcsordsd in tnY officc.
                             - hurd this-
                 Oivrn under my                       -..."""--.'----      dly   ot---        .--,
                                              -*-
                                                                                         Cler*   o!             Couny Courl
                                                                                         Bv
                                                                                                                -'



                                                                                                                                             Pogc 6    of6
Case 4:19-cv-00170-JHM-HBB Document 1-3 Filed 11/21/19 Page 7 of 7 PageID #: 15




                ruq
                                             JAMES L. HARRIS, ET UX.

                                              MORTGAGE EXHIEIT A


              Al! ol Lot ! ol the Aldubon Asrac gubdlvlslon ar rellested on tht plat o, maP thoreol of
              record ln Crblnet l, Sllde 16{, and st Em6ndod tn Cablnot 2, Sllde E4r to which plat or
              mep referonce F heroby made for e moro partlculer deccrlptlon of tamo.

              Sald proplrtylr abJrcl to tho Rosttlciloot.nd Csronrnto for Audubon Acroe
              guffivlglon dalrd July 21, 1998, and ol6eord ln Oosd Eook 570, page 630, HoPklnt
              Gounty Gourt Clcrk's Ofllec'

              Selnj thc srm. loal oaato sonvayad by Gr.fiA. Cludlll, rlngle, toJrmoc LJarrlr' et
              ul, i! oeec dated Aprll 25' t00t,ird of rocord in Deod Bookljt?8. prye l;Ji{.
              Hopklnr County Gourt Clerk's Ot lce'




                                                                               p00-
                                                                             .oEvM A. Sts$t(..Ei{ L}IIRK




               I                                     I                                       I
 Case 4:19-cv-00170-JHM-HBB Document 1-4 Filed 11/21/19 Page 1 of 1 PageID #: 16
O4126/2A85 O2:47                      2782655457                                                       ELKTON USDA RI)                                                                        PAGE 24




       Form RD 35J0-12                                                                                                                                                   form APProvcd
       (Bsv.840)                                                          United Stsics Dcpartrnant of Agdculturo                                                        QME No, 057.r-0172
                                                                                   Rural Houaing Ssrvice                                                     Acccrtnt           *I
                                                              SUBSIIIY BEPAYMENT AGREEMENT
          Ar rc$ircd undcr roction t2l of rho gwing Aol of t*{9 ({2 U.$.Q. l49h}, rutridy nccirrod b rrerduca rylfi n locn
                                                                                                                               undsr
       t-
       ,.c|i* lii of Oc Hoosing  Aot of 1949  ir rqnllttc to tlre Cwcmo6$f vpoo tlr dlrroririon c nonocoupercy of tbe scourity
       prcpcdy. Dcfcrcd morlgago psyiurntr lre inclpdDd u rrbridy undor thie rgccmcnt.

                                 or t1gDiftr tilh to ruy homc, rtcrpture is dw. If t rcftnanoo u o$cru'itc pry in lbll withont trsnGfnr of
                                                                                                                                           titlc
       2. whcn I frit to occupy
       uoO-iiinuolooqcnpyitt"prrrlnry,ficlmountofrtcrptunr*ailb0odet rbdbtrl.llytrd$f$cs$uretrbd&fultdinlcrcrt
       irer, unril Oc proprry ir sutrcqucnrly rald ot vscrted lf
                                                                   g.!t!dr lk Comnncil ,mortStSs o$t be s$odinttcd but *ill nol bc
       rttce*rl nor rlrc pr**i*oty noti rrtiificd trntil $c Govoronril ia patd in litll. ln &tu$ionr rrhcre dtfsr&cnl of ncagluc ir                                                      en

       opthn. rqcerrrum r$i!l bc dtscngntod 2!% if prid in full .t lir[lc .If ipitlcttrtnl,

                                          $-l!,5--0.011*-S,Q--
       3. Mrrkct valuc ailitno of intltEl ruhrirly                                                                   tcss atnouni of Rurel Houring        Sclico (Rll$) toant
                                lcs$ amauni of rty prior lions S 0 ' 00                                                                         equalr my/our original cquity
        S Lg{--p30.r-0*                                                                                                                of lho norlcel vrluc $ dotcflninod by
        S o.ijO   --,'lhlsanounlcqurls
       (lvlding         by tht markct vrluc.
                   origiaal cqulty
                                            -
       4. tf         xt aor nrljscr to rocrpu*r or if rlt lour nrbjc{t io r6lrrao rrc nd baintr prid,otc rrnounl lo !I rc,pilrad is
               El! loam
                           to dr; foUoeirg formula Dividr lhc tretta tf lomr rnr\tct t* ncqtut $ot r$ bctus
                                                                                                                   p$d by thc bnlancc of
       ;;rr-il   ,*"rilrg
          .,i"rtosr*, Mriiplytfoc&sultil00ndlrrmrncfirrtr*sntofth.oo.ta{tdltgbrtmxofopcnlglmtxogplid'
       "ff
                                                                                          Aveng3 intarast ralc prirl
                        monthl
                          loan                                                                2.r           3.1                  4.t
                          ourstanding
                           0-J9                                     .t0            .50        ,s0           -s0                  .fi       .t2             .72 .ll
                          60- 119                                   .50            .J0        .50           .49                  .42       ,31             ,21 t I       .


                        120      .   179                            ,50            .r0        ,50           .4t                  .Nt       ,30             .20 'l(l
                        lEo      .   139                            .50            -50        -49           .a2,                  t6       ,x6             .t8 ,09
                        240      - 299                              .r0            .50        .46           .38                  ,33       .24             .11 .09
                        300      . 359                              ,50            .,{5       .4{l          .34                  .29       ,21             .14 .09
                        360      & up                               .47            -40        ,36           ,31                  .26       .19             .13 .0e
        6. Colculrilng RrcaPtrut
                      Murltol voluc (at thc tt rn of transltr or ubatdonmcrrl)
               LESS
                      Fnor licnr,
                      Rl{S balotcc.
                      Rcartmtblc cloting corts,
                      Principal reduetlon at note rtrc.
                      Oilginal equity (soo paragrpph 3), rnd
                      Ctpllal improvcmenls (seo 7 CFR pad 3550).
               EQUALS
                   Approciation vahc. (lf lhir i6 0 potitlve valuc, ontinuc,)
               TIMES
                   gcncntagc in prt"Fapb 4 (if sppllcrblc)'
                   Psrocrrlagc ln peragnph !, and
                   Rcturn on borowtt's original cquily ( 100% - Fcrccnlagl in prrrgnph 3).
               EQUALS
                   Value apprcoiliion subjccl to rccrplurc. A,ecrpturc du! cquak ihc lnrrct ofthio figurc or
                      thc ernount ofsubrldY ttccivcil.

        Borrowcr r8rrct to           ply rccapnrrc in mcordansg with lhis ogrccncnt'

                                                                                                                                         Datc

         ,:H"r            0^**,*-\t -;
                           Harrra                                                                                                                  0'1.25-2005
                                                                                                                                         f,htc
         -","r'ffi ,r*r- f,.r,.., tl. t-ln .;.r,                                                                                                     04-z;^2005
        /lcd,t6;t td trr ,u!rbor* i$A,rrul,         Aa, ol   lwr.   aa   p./,tmt   tr. tdlrird ,o ,**aod   ,e   c   callQcl*tn    olltr,ft*aw    lllil*t lt ll,ptay* e *ll   A$D gort'it tut*at'   lht whtl
        i;;ii;;"i;;;&r'ri                  i1r*eottn* nilznar*      i"'alna*tr, mi trcn$ittd          ta   coml*tert,, inlorilrt a,traucl.tor lxctttlrlrrl           tndwtrtt btnnalqi:y::',
        ,don$lbn




                                                                                                                                                          wkWc
